United Yates Deiter Court
Easterg Aistid ot UW 1sconsin

Michael Scott 7 elo

NMEBDED COMPLAENT
VS,

+ C ASR ! cy: (o2 - = Nie
Lh Lmea), Sah Scamidt, NS, (B-o-o1Wes DES

CO Garman, CS Kopec, CO Moke,
CO Arenson, CO Clack, Nuse York , 3
a GH/ER/QOM He abore named deadaris did we cache and
JNNACLASSArY OSL of Lcte and did sexually assault AL alse. am
dlascted, MH-da, diaanesed bu, PE. Laveats ar BECK in Me
SEAN [Suramar of acto wah Biedact VTS Yaranad © ersenaliny
Dieorder & Mays De eressive Wserdec.F did na give {hem
PecrMasiad oe conseat te Us farce of LHvAlly assasth me,

L was Gaited taking my shearer and asked Ca Aronen for a
pars oF sevks  bellev®, He refused fe ott Me olialeyer jf Wal I
Was cequesting, E cefsed ts leave HU Shswac stol\ eS, The abs
Thin, T kaa +ha cell eat team \S Forming otside muy dase
Ab 4he Han. , and © vtcbalcad Vis belier L belied T was
vacstiag Re Danald Trume 01 Ondircaver Bass as te Garnet
af Wa Store af Wistandh. So F td Hem Huy were all fired
and Anat tu were Leaking he lauds. AY this edict te Wauld
have ben appaceat Mal L wad lost fa fUl blown Psychasis

Ss T kymaA aceund aad placed mu, Naods on the Wall ag

i+, Tmefah sprayed aad tun dowed m y Long, bach, iO
ey |

Thin hye Cel| emu teow) Janmmned nit We 440 Shower wr,
ML NE CO Sema fe be tcying be etwsr brak Muy Wik ot
wreacn “tr adr of sockel/place, AnsWur wsay plachin 1
wad eve vy~ple aee pag va EMsare evr cag er ,

Case Bene ones filed 1or29/18 Page Fof MBocumbni(

Ect

 

 

 
The Ca also Sumed ty be Wang to SP MY eyes.C aly hol

ane CoO AagpessivOy ying tes pia My hee gem bend my
back, and ansthor doing the Samy fe my Poht,
When I did ave vp T did feacing foe mu lie, T thagh) Hu
WER oging ak ond kill im hat cadet, be sain
= Keof shaking, sobb.ag; asking wy WWLy ALE deing this ts me,
= thon cok my clothe fF and it Celt as if somoona rece
O10 Ang the Te x MY EAs while Somaang manipulated my
LAF charks and ONS , nreples ond geaitalta , Se) AG, tes Pub
Something on Huse areas and tHe beteyns of in. Peal,

I was aot gives the opportunity ty nah fC He chomi ale
foc aus,

L Nowe hashed a\\| adminsteabue re medex after pails
haviag nad a simler Cae dismissed wthat priudice ,

Whar Gxrechins Emplayes who did nt actively vielate
muy © Kens ae wilneses (q Hneic comelictty nde Sail ue
to step the atlas,

“f. ° y # SD, 2D 4

Respectfully Submit,
Muclsdl at Galle
Mrehael Sot Tena

1IS/2o/ 2O'P)

Case 2 RaAo18Y OEP Rijd 10/29/28 Pang? Ferme / 1 Q 7 6
